         Case 1:19-cv-09318-ER Document 25 Filed 11/11/20 Page 1 of 7




4832-0661-2433v.1 0112379-000003
         Case 1:19-cv-09318-ER Document 25 Filed 11/11/20 Page 2 of 7




4832-0661-2433v.1 0112379-000003
         Case 1:19-cv-09318-ER Document 25 Filed 11/11/20 Page 3 of 7




4832-0661-2433v.1 0112379-000003
         Case 1:19-cv-09318-ER Document 25 Filed 11/11/20 Page 4 of 7




4832-0661-2433v.1 0112379-000003
         Case 1:19-cv-09318-ER Document 25 Filed 11/11/20 Page 5 of 7




4832-0661-2433v.1 0112379-000003
         Case 1:19-cv-09318-ER Document 25 Filed 11/11/20 Page 6 of 7




                                             New York, New York
                                             November 10, 2020




                                           /s/ Scott M. Cooper




4832-0661-2433v.1 0112379-000003
         Case 1:19-cv-09318-ER Document 25 Filed 11/11/20 Page 7 of 7




SO ORDERED.




  Dated: November 11, 2020




4832-0661-2433v.1 0112379-000003
